United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 4, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40170
                         Summary Calendar


                        JESSE JESUS SOLIZ,

                                              Plaintiff-Appellant,

                              versus

NANNETT HASSETT; JERRY BATEK; JOHN GILMORE; LINDA HARRISON; OSCAR
SOLIZ; PATRICK MCGUIRE; LARRY OLIVAREZ; DIRECTOR TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; CHAIRMAN TEXAS BOARD
            OF CRIMINAL JUSTICE; JOHN DOE DEFENDANTS,

                                             Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-02-CV-437
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jesse Jesus Soliz, Texas prisoner #496252, appeals from the

dismissal of his 42 U.S.C. § 1983 action as frivolous, for failure

to state a claim, and for seeking relief against immune defendants.

Soliz challenges his state habeas corpus proceedings and his

transfer to the state prison system following revocation of his

parole.   Soliz moves to supplement the record; his motion is

DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Soliz contends that he was deprived of access to the courts by

the actions of the state trial court during state habeas corpus

proceedings.   Defects in state habeas corpus procedures “do not

constitute grounds for relief in federal court.”             Trevino v.

Johnson, 168 F.3d 173, 180 (5th Cir. 1999).

     Soliz contends that he was deprived of his right of access to

trial counsel and of his right to communicate with the outside

world by being transferred to the custody of the state prison

system.    Soliz   had   no   constitutionally   protected    right   to

incarceration in any particular facility.    See Olim v. Wakinekona,

461 U.S. 238, 244-45 (1983).

     Soliz contends that the district court erred by failing to

make any findings regarding his claim that defense counsel and the

prosecutor conspired to prosecute him maliciously.      Soliz states

that his civil rights were violated by the two defendants, but does

not allege facts or argue law to support that proposition.        Soliz

has failed to brief the issue for appeal.        Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Soliz’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).          Soliz is

warned that the dismissal of his complaint counts as a strike for

purposes of 28 U.S.C. § 1915(g) and that the dismissal of his

appeal counts as a second strike.      Adepegba v. Hammons, 103 F.3d

383, 387-88 (5th Cir. 1996).    When Soliz accumulates three strikes


                                   2
he will not be allowed to bring a civil action or appeal a judgment

in forma pauperis unless he is “under imminent danger of serious

physical injury.”   28 U.S.C. § 1915(g).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.




                                 3